Citation Nr: 9913348	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-48 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for prostatitis.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1946 to 
May 1947.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in May 1997.  The requested development 
has been completed and the case has been returned for 
appellate consideration.  This appeal originates from a 
decision dated in August 1996, by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).



FINDINGS OF FACT

1. Service connection for prostatitis was last denied by the 
Board in April 1989.

2. Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for prostatitis 
while new, in that it has not been previously considered 
by VA, is not material to the incurrence of prostatitis 
during service.


CONCLUSION OF LAW

The April 1989 Board decision denying the appellant's claim 
to service connection for prostatitis is final; evidence 
submitted since that decision does not constitute new and 
material evidence which allows the Board to reopen and review 
the appellant's claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claim for service connection for prostatitis, the Board 
considers all evidence submitted by the appellant or obtained 
on his behalf since the last final denial in order to 
determine whether this claim must be reopened and 
readjudicated on it's merits.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, service connection for 
prostatitis was denied by the Board in April 1989.  The Board 
noted that the service medical records, including the service 
separation examination dated in May 1947, revealed no 
complaints, findings or manifestations of prostatitis during 
the appellant's period of active duty.  It was further noted 
that there was no additional evidence of record to establish 
that a prostatitis was incurred in or aggravated by service.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court"), the Board may reopen and 
review a claim which has been previously denied only if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, at 282-
283.  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when 'the credibility of the 
[new] evidence' is presumed . . . . Second, if the evidence 
is new and material," the claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, at 286 (holding that "new" evidence was not relevant 
to and probative of a nexus between the claimed psychiatric 
disorder and an in-service injury or disease which was the 
"issue at hand" in the case, and therefore the "new" 
evidence was not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the presence of 
prostatitis during service.  Evidence submitted or obtained 
in support of the appellant's petition includes the 
appellant's contentions, a private examination report dated 
in January 1996, reflecting results of a prostate biopsy, 
private treatment reports dated from 1982 to 1985 reflecting 
treatment for hypertension and an undated private treatment 
report which reflects an annotation to the effect that the 
appellant had a history of prostatitis since age 19.

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection 
for prostatitis.  However, it is not found to be material as 
it fails to address the issue at hand in this case, 
specifically, the incurrence of prostatitis during service.  
While the undated treatment report has a notation to the 
effect that the appellant had a history of prostatitis since 
age 19, the Board interprets this as a reported history from 
the appellant and not a medical conclusion rendered by the 
examining physician in view of the lack of any additional 
corroborating evidence.  As such, it simply reiterates the 
appellant's contentions regarding the onset of his condition 
during service which were previously considered by the Board 
in 1989.  See Blackburn v. Brown, 8 Vet.App. 97 (1995)(Where 
the United States Court of Appeals for Veterans Claims (Court) 
held that the appellant did not submit new and material 
evidence since the prior final denial of his claim although 
two newly submitted medical records, a VA examination report 
and statement from a private physician, indicated that the 
appellant's ear infections dated back to his period of 
service, those references were each based on the appellant's 
recitation of events.)  See also Elkins v. Brown, 5 Vet.App. 
474, 478 (1993)(Where the Court held that a physician's 
letters were not new and material evidence where they were 
based on a claimant's previously rejected recitation of 
history and not on an independent review of the records.)  
Accordingly, this evidence is not found to be so significant, 
either by itself or in connection with evidence already of 
record, that it must be considered in order to fairly decide 
the merits of the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Furthermore, the appellant's statements regarding the onset 
of prostatitis during service as a result of riding in a 
truck while sitting on snow have been carefully considered by 
the Board.  However, any relationship between complaints and 
diagnoses involves medical opinions and the appellant as a 
lay person is not competent to offer medical opinions.  In 
the absence of such expert opinion, these statements are not 
deemed to be of sufficient probative value to be material and 
serve as the basis for reopening the appellant's claim.  See 
Espirtu v. Derwinski, 2 Vet.App. 492 (1992)( where the Court 
held that the lay neighbors of the veteran were not capable, 
on the facts as presented, of providing a probative diagnosis 
as to the cause of the veteran's death and, hence, this 
evidence is not material.)

In view of the above and the lack of any additional new and 
material evidence, the claim for service connection for 
prostatitis is not reopened.


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for 
prostatitis is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

